Citation Nr: 1711155	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-18 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for pes planus with fascia and hallux valgus with hammer toe of second and fifth digits of left foot, currently rated at 20 percent.

2.  Entitlement to an increased rating for pes planus with fascia and hallux valgus with hammer toe of second and fifth digits of right foot, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force on active duty from March 1985 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the Veteran's claims currently rests with the RO in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.1304 (c) (2016), any pertinent evidence submitted to the Board by the AOJ after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his or her representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral.  See also 38 C.F.R. §§ 19.31, 19.37; 38 U.S.C. § 7105 (d) (West 2014).

In August 2012, the RO issued a Supplemental Statement of Case (SSOC) denying the Veteran's claims for an increased rating for service-connected right pes planus with fascia and hallux valgus with hammer toe and left pes planus with fascia and hallux valgus with hammer toe.  

On June 1, 2016, the RO certified the Veteran's appeal to the Board.  Subsequently, on June 2, 2016, the Veteran underwent a VA examination to determine the severity of her bilateral pes planus with fascia and hallux valgus with hammer toe.  The examination report was associated with the claims file.  Additional service and post-service treatment records have also been associated with the file since the August 2012 SSOC was issued.  Although the RO granted the Veteran an increased rating of 20 percent each for right and left pes planus with fascia and hallux valgus with hammer toe in a July 2016 rating decision, the RO did not issue an SSOC following the VA examination or the receiving of additional treatment records.

Upon review of the record, the Board finds that a remand is required for further AOJ action.  While the RO considered the June 2016 VA examination in its July 2016 rating decision, it did not issue an SSOC readjudicating the claims as required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (c).  Furthermore, the July 2016 rating decision did not consider the additional service and post-service treatment records that were associated to the claims file after the August 2012 SSOC was issued.  As such, on remand the AOJ must readjudicate the claims, with specific consideration of the June 2016 VA examination, pertinent treatment records, and any other additional evidence added since the most recent SSOC.  If the claims are not granted in full, a new SSOC must be issued before the claims are certified for appeal unless otherwise permitted.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (c).  

Accordingly, the case is REMANDED for the following action:

1.  Review all evidence received since the most recent SSOC, including but not limited to the June 2016 VA examination as well as service and post-service treatment records.

2. After completing any additional development deemed necessary, readjudicate the claims, with specific consideration of the June 2016 VA examination, service and post-service treatment records, and any other evidence added since the most recent SSOC.  In addition to all other pertinent evidence, the Board draws the AOJ's attention to the following:

* September 2015 VA podiatry outpatient note containing a finding of foot deformities;
* June 2016 VA examination finding of objective evidence of marked deformity of both feet, and;
* June 2016 VA examination finding of tenderness of lateral, central, and medial aspects plantar fascia of both feet.

If any benefit sought on appeal is not granted in full, the Veteran and her representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


